Title: From James Madison to Thomas Jefferson, 7 August 1808
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Montpellier, Aug. 7. 18078

I return the letters of Randolph, and Riddle.  The complaint in that of the latter has been the subject of several from others as he intimates.  I was not aware that any of them except McKinley were as respectable as he describes them.  But answers to such letters are always to be avoided, farther than they may be given by the result itself.  McKinlay was answered verbally thro’ his friend Mr. Jackson, but not as is stated.  The case of Printers of the laws alone was referred to, and the special reason mentioned agst. turning the discretion vested in the Dept. of State, into a source of influence over the press; instead of guarding agst. the abuse real or apparent to which it is liable, by subjecting it to equivalent fixed rules.  One of these rules has been to make no change during the Congressional period for which the printers are from time to time appointed to publish the laws.  The applications agst. the Tree of Liberty have  been made too at seasons which afforded particular objections agst. an interposition: and made in favor of another press charged perhaps unjustly, with tendencies equally heretical.
As you may not have recd. the Enquirer of Tuesday last, I inclose one handed me by Mr. Venable who is now here on his way over the Mountains.  It gives the news from Spain more fully than I have elsewhere seen it.  If half of it be true, Bonaparte may find the tide at length beginning to turn agst. him.  I suspect that if he finds serious difficulties in effecting his purpose by the Land, he will get over them for the present at least, by designating Ferdinand himself for the Throne.  The English will probably suspend their schemes with respect to S. America, till it is seen how the Spanish affairs will terminate; resuming them in the event of Bonaparte’s success, and in a contrary event exchanging them for commercial arrangements with the reestablished Sovereign.  This new scene ought not, according to ordinary calculations, to lessen the importance of the U. S. in the eyes of the contending parties; and in case Spanish America should become the bone of contention, there would seem to be powerful motives with both, for cultivating peace at least with us.  Yrs. with respectful attacht.

James Madison

